Citation Nr: 0318168	
Decision Date: 07/30/03    Archive Date: 08/05/03

DOCKET NO.  00-04 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Whether the appeal for entitlement to an original rating 
in excess of 20 percent for degenerative disc disease of the 
lumbar spine was perfected by a timely substantive appeal.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from April 1984 to April 
1988.  

This appeal arises from a December 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boise, Idaho, which denied service connection for 
arthritis and spondylitis of the spine, bilateral hearing 
loss and tinnitus.  

In January 2000 the veteran filed a notice of disagreement 
with the December 1999 rating decision.  A statement of the 
case was issued to the veteran in February 2000.  The veteran 
submitted his substantive appeal in February 2000.  


                                                       REMAND

When the veteran was issued a statement of the case in 
February 2000, he was informed that the law required that he 
submit a well grounded claim.  Subsequently, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106- 475, 114 
Stat. 2096 (2000) (VCAA) was enacted in November 2000.  This 
law emphasized VA's obligation to notify claimants what 
information or evidence is needed in order for a claim to be 
substantiated, and it affirmed VA's duty to assist claimants 
by making reasonable efforts to get the evidence needed and 
removed the provisions requiring the veteran to submit a well 
grounded claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002).  The law applies to all claims filed on or 
after the date of its enactment or, as in this case, filed 
before the date of enactment and not yet subject to a final 
decision as of that date because of an appeal filed which 
abated the finality of the decision appealed.  38 U.S.C.A. 
§ 5107, Note (West 2002).  VA has promulgated regulations 
implementing the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, except with regard to 
applications to reopen previously denied claims.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board rather than the RO had 
been conducting evidentiary development of appealed cases 
directly and sending VCAA notices to veterans.  See 38 C.F.R. 
§ 19.9(a)(2) and (a)(2)(ii) (2002).  In this instance the 
Board sent the veteran a letter in December 2002 informing 
him of the provisions of the VCAA.  

On May 1, 2003 the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated 38 C.F.R. § 
19.9(a)(2) and (a)(2)(ii).  See Disabled American Veterans, 
et al. v. Secretary of Veterans Affairs, ___ F.3d ___, Nos. 
02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  The Federal 
Circuit held that 38 C.F.R. § 19.9(a)(2) is invalid because 
in conjunction with 38 C.F.R. § 20.1304, it allowed the Board 
to consider additional evidence without having to remand the 
case to the agency of original jurisdiction for initial 
consideration and without having to obtain the appellant's 
waiver, which was contrary to 38 U.S.C. § 7104(a).  The 
Federal Circuit further held that 38 C.F.R. § 19.9(a)(2)(ii) 
was invalid in that it provided 30 days to respond to notice, 
which was contrary to 38 U.S.C. § 5103(b), which provides a 
claimant one year to submit evidence.

In light of the Federal Circuit's holding, the Board 
concludes the RO must notify the veteran that he has one year 
to submit evidence.  

The Board further notes that the veteran indicated that he 
did not wish to have a hearing in a VA Form 9 received by the 
RO in February 2001.  However, in subsequent correspondence 
received in May 2002, his representative indicated that the 
veteran wanted to "defer his hearing request" pending 
consideration of additional medical evidence.  While no 
additional evidence was submitted and subsequent 
correspondence from a representative indicates that the 
veteran could not be located, since this appeal must be 
remanded to ensure due process of law, the RO should make an 
attempt to locate the veteran to determine if he has any 
additional evidence to submit and to clarify whether he wants 
a personal hearing.   

The Board also finds that additional development of the 
veteran's claims for service connection for hearing loss and 
tinnitus is warranted.  The veteran submitted a statement in 
support of the tinnitus claim in June 1999, wherein he 
asserted that he had had ringing in his ears since he was 
discharged from his Naval service.  The veteran noted that he 
worked in the engine room on board the USS Kiska.  A letter 
from the veteran's private physician stated that is was more 
likely than not the veteran's symptoms of ringing in his ears 
were the result of chronic noise exposure in service from 
working in the engine room.  However, there is no indication 
the veteran's private physician had an opportunity to review 
the veteran's service records.  A VA examination should be 
conducted to determine if the veteran has tinnitus related to 
service.  

As to the hearing loss, in reviewing the veteran's service 
medical records the Board noted that the veteran's hearing 
was evaluated in January 1984, April 1984, August 1987 and 
March 1988 and he did not meet VA's definition of impaired 
hearing on those examinations.  38 C.F.R. § 3.385.  However, 
a May 2000 VA audiological evaluation showed that he had an 
elevated puretone threshold of 40 at 4000 Hertz in the right 
ear.  Hearing loss is defined by VA as an auditory threshold 
of 40 decibels or greater at any frequency from 500, 1000, 
2000, 3000 and 4000 Hertz.  38 C.F.R. § 3.385.  In addition 
to a history of in-service noise exposure while working in an 
engine room aboard ship, the veteran told the VA audiologist 
that his post service exposure to hazardous noise included 
working in sawmills for approximately ten years from 1988 to 
1998 and in the mine as an equipment operator for one year.  
He also stated that he regularly used hearing protection in 
both those occupations.

While the veteran has asserted he served aboard the USS Kiska 
in the engine room, his DD Form 214 has a numerical code but 
no name listed in the box for his military specialty.  The 
courses listed under military education do not include any 
references to courses related to duties specific to the 
engine room.  The veteran's service medical records include a 
September 1984 physical examination for food handling duties 
and an October 1984 notation aboard the USS Kiska stating he 
was a food service attendant.  In April 1984 the veteran was 
recommended for submarine duty and a Record of Occupational 
Exposure to Ionizing Radiation noted the veteran was exposed 
aboard the USS Kiska.  There is some question as to whether 
to not the veteran's duties in service involved serving in 
the engine room.  In order to resolve that question the 
veteran's service personnel records should be obtained.  

As to the matter of entitlement to an original rating in 
excess of 20 percent for degenerative disc disease of the 
lumbar spine, the Board notes that an RO rating decision in 
November 2000 granted service connection and assigned a 20 
percent rating for this disability, claimed as bilateral 
spondylolysis.  A supplemental statement of the case (SSOC) 
was issued to the veteran in November 2000, which informed 
him of the grant of service connection.  While a letter 
associated with that SSOC notified the veteran that he must 
perfect an appeal if the SSOC included any issue that was not 
included in his Substantive appeal, the SSOC merely informed 
the veteran of the grant of service connection for his back 
disability; it did not include the issue of the proper rating 
for that disability nor should it have as the veteran had not 
appealed the rating assigned at that point.  See 38 C.F.R. 
§ 19.31 (2002); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).  A VA Report of Contact dated later that month 
reflects that the veteran spoke with a veterans service 
representative and said he was satisfied with the 20 percent 
rating granted for the lower back.  In December 2000 the RO 
sent a letter to the veteran again informing him of the grant 
of service connection for degenerative disc disease of the 
lumbosacral spine and the assignment of a 20 percent rating.  
A VA Form 9 was submitted by the veteran to the RO in 
February 2001, wherein he indicated his disagreement with the 
20 percent rating assigned for his degenerative disc disease 
of the lumbosacral spine.  The RO construed this as a timely 
Notice of Disagreement and the Board concurs with that 
finding.  38 C.F.R. §§ 20.201, 20.300, 20.301, 20.302(a).  A 
Statement of the Case was issued shortly thereafter.  
However, the Board finds no indication that the veteran 
submitted a timely Substantive Appeal perfecting his appeal 
of an original rating in excess of 20 percent for 
degenerative disc disease of the lumbosacral spine.  
38 C.F.R. § 20.302(b) (2002).  (The RO subsequently certified 
the low back issue as a claim for service connection.)  
Although the Board has the obligation to assess its 
jurisdiction, it must consider whether doing so in the first 
instance is prejudicial to the appellant.  Cf. Marsh v. West, 
11 Vet. App. 468 (1998); see also Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Here, as this case must be remanded for the 
development noted above, the Board concludes that the RO 
should notify the veteran of the law and regulations relating 
to completing an appeal, to include timeliness of a 
Substantive Appeal, and provide him with an opportunity to 
present argument and evidence on this matter.  

Accordingly, the case is REMANDED for the following:

1.  The RO should determine the veteran's 
current address and contact him to 
clarify whether he desires a personal 
hearing and, if so, schedule the 
appropriate hearing.

2.  The RO should also ask the veteran to 
list the names and addresses of all 
medical care providers who have evaluated 
or treated him for hearing loss or 
tinnitus since service.  After securing 
the necessary releases, all such records 
that are not already in the claims folder 
should be obtained.  

3.  The veteran's service personnel 
records should be obtained.  

4.  The veteran should be afforded VA 
audiological and ear, nose and throat 
(ENT) examinations for the purpose of 
determining the etiology of his hearing 
loss and tinnitus.  The claims folder 
should be made available to the examiners 
for review in conjunction with the 
examinations.  Following the audiological 
examination, the ENT examiner is asked to 
review the results of the audiometric 
examinations conducted in service in 
January 1984, April 1984, August 1987 and 
March 1988; the April 1999 private 
audiometry report; the May 2000 VA 
audiometry results; and the veteran's 
service personnel records, with 
consideration of the veteran's occupation 
in service.  After examining the veteran 
and taking his history of all in-service 
and post-service excessive noise 
exposure, the ENT examiner should opine 
whether it is at least as likely as not 
that any current hearing loss and/or 
tinnitus began during or is causally 
related to any incident of service.  The 
ENT examiner should provide a rationale 
for any opinion expressed.  

5.  The RO must send an appropriate 
letter to the veteran notifying him that 
he has one year to submit additional 
evidence.  38 U.S.C. § 5103(b).    

6.  Thereafter, the RO should 
readjudicate the veteran's claims for 
entitlement to service connection 
bilateral hearing loss and tinnitus with 
consideration of any evidence obtained by 
VA since the RO issued a Supplemental 
Statement of the Case (SSOC) in February 
2001.  If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction, he should be provided with 
an appropriate supplemental statement of 
the case, which contains a summary of all 
evidence obtained by VA since the last 
SSOC, and given the opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



